The plaintiff in error, E.A. Kilgore, was convicted of rape in the second degree, and in pursuance of the verdict of the jury was on the 25th day of January, 1923, sentenced to imprisonment in the penitentiary for a term of one year.
While his appeal was pending and awaiting decision before this court, the Attorney General filed a motion to dismiss the appeal for the reason "that J.C. Walton, then Governor of the state of Oklahoma," on the 15th day of *Page 96 
October, 1923, granted, issued, and delivered to the said E.A. Kilgore, a full and complete pardon from said conviction and sentence," which instrument duly authenticated was filed in the office of the secretary of state October 23, 1923.
The uniform holding of this court is that when an appeal from a judgment of conviction is pending in this court, and plaintiff in error is granted a pardon and has accepted the same, and the fact that a pardon has been granted and delivered is brought to the attention of this court, the appeal will be dismissed.
It follows that the motion to dismiss the appeal is well founded. It is therefore considered and adjudged that the appeal herein be dismissed and the cause remanded to the trial court.
MATSON, P.J., and BESSEY, J., concur.